
	
		III
		111th CONGRESS
		1st Session
		S. RES. 194
		IN THE SENATE OF THE UNITED STATES
		
			June 19, 2009
			Mr. Casey (for himself
			 and Mr. Specter) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the Pittsburgh Penguins on
		  winning the 2009 Stanley Cup Championship.
	
	
		Whereas, on June 12, 2009, the Pittsburgh Penguins
			 defeated the Detroit Red Wings 2-to-1 in Game 7 of the National Hockey League
			 Stanley Cup Finals;
		Whereas the victory marks the Penguins’ third Stanley Cup
			 Championship in franchise history and capped off a historic playoff
			 series;
		Whereas the Penguins are just the second team in league
			 history to win the seventh game of a Stanley Cup Championship series on the
			 road after the home team won the first 6 games of the series;
		Whereas the Penguins beat the Washington Capitals in the
			 Eastern Conference Semifinals and the Detroit Red Wings in the Stanley Cup
			 Championship after losing the first 2 games in both series, making the Penguins
			 the only team in league history to rally from 2-to-0 series deficits twice in
			 the same year;
		Whereas Mario Lemieux is to be honored for his commitment
			 to keeping the Penguins in Pittsburgh and passing along his legacy to a new
			 generation of players and fans;
		Whereas, in February 2009, the Penguins hired Head Coach
			 Dan Bylsma from the Penguins’ minor league franchise in Wilkes-Barre,
			 Pennsylvania, making Bylsma the first coach in the history of the National
			 Hockey League to begin a season coaching in the American Hockey League and
			 finish a Stanley Cup champion;
		Whereas Sidney Crosby, the youngest team captain to ever
			 win the Stanley Cup, was third in scoring during the regular season, had a
			 league-leading 15 playoff goals, and demonstrated leadership by taking the
			 Penguins to the Stanley Cup Finals in 2 consecutive seasons;
		Whereas, over the course of the playoffs, Evgeni Malkin
			 led all players in scoring with 36 points, including 14 goals and 22 assists,
			 and won the Conn Smythe trophy for most valuable player in the playoffs;
		Whereas Max Talbot is to be commended for scoring the only
			 2 Penguins goals in the Game 7 victory over the Detroit Red Wings;
		Whereas thousands of Penguins fans supported the team
			 throughout the postseason, donning white t-shirts to create a
			 whiteout effect at home games or gathering to watch the game on
			 a big screen television outside Mellon Arena;
		Whereas the Red Wings are to be commended for a terrific
			 season, committment to sportsmanship, and excellence on and off the ice;
			 and
		Whereas nearly 400,000 fans packed the streets of
			 Pittsburgh, Pennsylvania, on June 15, 2009, to honor the Penguins in a parade
			 along Grant Street and the Boulevard of the Allies: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)congratulates—
				(A)the Pittsburgh
			 Penguins for winning the 2009 Stanley Cup Championship;
				(B)Mario Lemieux and
			 the coaching staff of the Penguins and support staff and recognizes their
			 commitment to keeping the team in Pittsburgh;
				(C)all Penguins fans
			 who supported the team throughout the season; and
				(D)the Detroit Red
			 Wings on an outstanding season; and
				(2)directs the
			 Secretary of the Senate to transmit an enrolled copy of this resolution
			 to—
				(A)co-owners Mario
			 Lemieux and Ron Burkle;
				(B)vice president
			 and general manager Ray Shero; and
				(C)head coach Dan
			 Bylsma.
				
